Citation Nr: 1418483	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an anxiety disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for allergies/sinus problems.

7.  Entitlement to service connection for insomnia, to include as secondary to allergies/sinus problems.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  An unappealed RO rating decision in August 2005 denied service connection for tinnitus; this decision is final.

2.  Evidence added to the record since the August 2005 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is not shown to have a current pathological tinnitus disability.

4.  The Veteran is not shown to have a current bilateral hearing loss disability for VA compensation purposes.

5.  The Veteran is not shown to have a current anxiety disorder.

6.  The competent and probative evidence of record fails to establish that headaches were initially manifested during service or that a headache disorder is related to active service.

7.  The competent and probative evidence of record fails to establish that an allergy/sinus problem was initially manifested during service or that an allergy/sinus problem is related to active service.

8.  The competent and probative evidence of record fails to establish that insomnia was initially manifested during service, that insomnia is related to active service, or that insomnia was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's August 2005 rating decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the August 2005 rating decision to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2013).

5.  The criteria for establishing service connection for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

6.  The criteria for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

7.  The criteria for establishing service connection for allergies/sinus problems have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

8.  The criteria for establishing service connection for insomnia, to include as secondary to the claimed allergy/sinus disorder, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A March 2010 pre-rating letter from the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim to reopen for service connection, including the reopening criteria and the criteria for establishing the underlying claim for service connection.  The letter included an explanation for establishing service connection on a secondary basis.  The letter described what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The February 2011 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2010 letter.  Hence, the March 2010 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service private and VA treatment records, VA examination reports, and lay statements. 

The Veteran was not afforded a VA examination in conjunction with his claims for anxiety, headaches, allergies/sinus problems, or insomnia.  However, as detailed below, the Board finds that VA is not required to provide examinations regarding these claims because the medical evidence of record does not reflect that the Veteran has some of the claimed disabilities, and he reported a post-service onset of other claimed disabilities, which he attributed to exposures unrelated to his military service.  Thus, the medical evidence of record is sufficient to decide these issues and no examination is required.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. New and Material Evidence

In an August 2005 rating decision, the RO denied the Veteran's claim for service connection for tinnitus because service treatment records were silent for complaints or treatment for tinnitus and because the Veteran did not respond to a request to furnish evidence showing that tinnitus existed from military service or that it is related to an injury that occurred in service.  The Veteran was notified in writing of the RO's August 2005 determination and his appellate rights and did not appeal.  

Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Hence, the August 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the August 2005 RO decision, service treatment records and post-service VA treatment records were associated with the claims file.  The record also included a copy of the Veteran's Report of Discharge (DD Form 214), which identified the Veteran's military occupational specialty as cannon crewmember.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

An application to reopen the Veteran's claim was received in March 2010.  VA received new evidence with the present claim and the Board finds that some of the new evidence is material.  During a September 2010 VA primary care visit, the Veteran stated that he had ringing in his ears since 1986.

Presumed credible, the cited evidence since the last final denial raises the possibility that the Veteran has tinnitus that began during military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).  

III. General Relevant Laws and Regulations for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Pertinent to the hearing loss and tinnitus claims, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

A. Bilateral Hearing Loss and Tinnitus

Service treatment records were silent for complaints, findings, or diagnosis of hearing problems or tinnitus.  In reports of medical history dated in September 1982 (enlistment) and May 1988 (Medical Evaluation Board (MEB)), the Veteran denied currently or ever having ear trouble or hearing loss.

The Veteran underwent audiometric examinations at enlistment in September 1982, in January 1988, and during an MEB examination in May 1988.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
September 1982
(Enlistment)
RIGHT
30
25
20
10
10

LEFT
15
5
5
0
0
January 1988 
RIGHT
30
20
20
20
25

LEFT
15
10
10
15
10
May 1988 
(MEB)
RIGHT
30
20
20
20
25

LEFT
15
10
10
15
10

His DD Form 214 and service personnel records list his military occupational specialty as cannon crewmember.

The Veteran's original claim for service connection was received by VA in October 1988.  He did not include hearing loss or tinnitus among his claimed disabilities.

During a December 2002 initial allergy evaluation, cerumen was present in both external auditory canals on physical examination. 

The initial claim for service connection for tinnitus was received in March 2005.  In support of his claim, the Veteran related that he spent about six years in the military in field artillery and had a [military occupational specialty] of a [cannon crewman].  He stated that "[a]fter being discharged honorably [in 1988], [he] notice[d] ringing in [his] ears."

VA treatment records dated from February through August 2005 were silent for complaints or diagnosis of hearing problems or tinnitus.

A June 2006 VA treatment record reflects the Veteran's complaint of ear discomfort and that his ears were "plugged up."  He stated that his ears had been irrigated in the past.  His ears were irrigated and two large plugs of impacted cerumen were removed from the left ear; a large plug was removed from the right ear.  Following the procedure, he stated that his ears and hearing were much better.  His ears were irrigated again in May 2008.

In support of his present claim for service connection for tinnitus and hearing loss, the Veteran described loading the artillery rounds and powder into the chamber and firing the round from a Howitzer.

During an initial visit to the VA primary care clinic in September 2010, the Veteran complained of hearing loss and ringing in his ears since 1986 and stated that he was scheduled for a hearing test later in the month.  Examination findings pertinent to the ears were reported as "tympanic membranes are glistening and mobile."  The assessment included hearing loss.  A bilateral ear wash was also ordered and performed.

On VA audiological examination in September 2010, the Veteran reported intermittent, recurrent tinnitus for "years" and complained of bilateral hearing loss.  He described his military noise exposure and denied occupational or recreational noise exposure.  On audiometric testing, pure tone air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
25
LEFT
25
25
25
15
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

Following a review of the claims file and examination, the audiologist explained that tinnitus was not diagnosed because the Veteran's reported ringing in his ears did not meet the definition of pathological tinnitus.  The audiologist elaborated that 

current literature defines pathological tinnitus as noise in the ears or head lasting more than five minutes at a time.  Normal tinnitus (ordinary head noise) is experienced by most people, with or without hearing loss, with or without a history of noise exposure....this information can be found in "The Tinnitus Handbook" written by Richard S. Tyler.  Also, according to material published by Pawel J. Jastreboff, "perception of a sound has to persist for at least 5 minutes to be called tinnitus."  Both of these individuals are current leading researchers and authorities on tinnitus.

After considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, competent medical evidence obtained on VA examination in September 2010 demonstrates that the Veteran does not have a current bilateral hearing loss disability for VA compensation purposes and his perception of ringing in the ears does not meet the accepted definition among audiologists of pathological tinnitus.

The Board acknowledges that a VA primary care physician diagnosed hearing loss in September 2010.  However, the Board finds that the diagnosis during that clinic visit is not competent evidence of hearing loss for VA compensation purposes because Federal regulation defines impaired hearing pursuant to specific auditory thresholds or speech recognition scores.  See 38 C.F.R. § 3.385.  In contrast to the September 2010 VA compensation and pension examination by an audiologist, the primary care physician's examination findings did not include audiometric data.  

Accordingly, in the absence of competent evidence showing current bilateral hearing loss or tinnitus, the claim for service connection for hearing loss and tinnitus must be denied.

The Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and finds his statements of noise exposure credible based on his experiences of serving as a cannon crewmember.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The fact remains, however, that his hearing was normal on audiometric testing during military service, he denied perceived hearing loss or ear problems during military service, and competent medical evidence obtained on VA examination in September 2010 does not reveal bilateral hearing loss for VA compensation purposes or pathological tinnitus outside normally-occurring noise in the ears or head.  

Moreover, even if the Veteran's tinnitus was pathological, the Board finds that his remote assertion in September 2010 to a VA physician that his tinnitus began in 1986 is not credible because such a claim is contradicted by his previous assertion in May 1988 denying any ear trouble.

B. Anxiety Disorder, Headaches, Allergies/Sinus Problems, and Insomnia

The Veteran contends that handling gunpowder and being exposed to residue and smoke from fired artillery rounds caused his sinus problems.  He stated that he did not report any problems with headaches, allergies, or allergy-related symptoms during military service.  He also contends that he was stationed one mile from the demilitarized zone (DMZ) in Korea and developed anxiety during that time due to always being on alert status, but did not report any complication while in the military due to not wanting to complain.

Service treatment records are silent for complaints, findings, diagnosis, or treatment for anxiety, headaches, allergies, sinus problems, or insomnia.

In reports of medical history dated in September 1982 and May 1988, the Veteran denied currently or ever having excessive worry or nervous trouble of any sort; frequent or severe headaches; hay fever, asthma, chronic cough, or sinusitis; or frequent trouble sleeping.  In corresponding examination reports dated in September 1982 and May 1988, clinical evaluation of the nose, sinuses, neurologic function, and psychiatric function was reported as normal.  A May 1988 MEB report also documents that the Veteran had a normal mental status examination.

The Veteran's original claim for service connection was received in October 1988 and claimed disabilities were limited to "chronic non-healing bilateral leg stress fractures."

During a December 2002 allergy evaluation with a private physician, the Veteran complained of significant rhinitis symptoms and headaches over the past 10 to 12 years [since 1992 or 1990] and that his symptoms were the worst in the spring and fall.  He described symptoms of nasal congestion, postnasal drip, rhinorrhea, sneezing, and occasional conjunctival watering with most prominent triggers being cologne, beer, and being outdoors.  He also reported headaches two to three times per month relieved in about an hour with over-the-counter analgesics.  He disclosed that he had smoked cigarettes daily for the past 15 years and smoked in his house.  Following a physical examination, the assessment was seasonal and perennial allergic rhinoconjunctivitis.

VA treatment records dated from February 2005 through August 2005 were silent for complaints, findings, diagnosis, or treatment for anxiety, headaches, allergies, sinus problems, or insomnia.  Subsequent VA treatment records dated to December 2010 were silent for complaints, findings, or diagnosis of anxiety, headaches, sinus problems, or insomnia.

During an initial VA primary care clinic visit in September 2010, the Veteran reported a history of seasonal allergies for the last 20 years [since 1990].  He denied headaches during a review of systems.  On physical examination, the nares were free of excessive congestion or obstruction, and the pharynx was free of inflammation or drainage.  On psychiatric examination, he was fully oriented, alert, cooperative, responsive, appeared to use normal judgment in problem solving, and had adequate insight into his health issues.  The assessment included seasonal allergies; a psychiatric disorder was not diagnosed.

After considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for anxiety disorder, headaches, allergies, sinus problems, or insomnia.

As detailed, service treatment records are negative for complaints of anxiety, headaches, allergies, sinus problems, or insomnia.  In addition, while medical evidence of record reflects a post-service diagnosis of allergic rhinoconjunctivitis or seasonal allergies and headaches, the Veteran consistently reported to a private physician in 2002 and a VA physician in September 2010 that his allergy and headache symptoms began in 1990 or later.  

Regarding anxiety and insomnia, the current medical evidence does not reflect any complaints or findings of anxiety or insomnia, and the Veteran denied experiencing such symptoms during military service.  At no time during the course of the claim has the Veteran described anxiety or insomnia symptoms.  Rather, his correspondence merely reflects his intent to claim service connection for anxiety and insomnia without any elaboration as to actual symptoms he experiences. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521   (1996).  Here, there is no medical evidence indicating the Veteran currently suffers from an anxiety disorder or insomnia, and no competent lay evidence describing such.  

The Board acknowledges that Veteran was not provided with a VA examination to assess his claims for service connection for allergies/sinus problems or headaches.  However, because the Veteran's statements to treating physicians before and after filing his claim identify an onset of symptoms in 1990 or later, and because he identified allergy triggers other than gunpowder or artillery residue and smoke as irritants, a VA examination is not required to assess the claim for allergies/sinus problems or headaches.  In other words, the Veteran's statements made in the course of seeking medical treatment establish that allergies/sinus problems or headaches were not incurred or manifested in military service.  See 38 C.F.R. § 3.303(d).  Similarly, the Board is not required to provide the Veteran with a VA examination to assess his claims for service connection for an anxiety disorder or for insomnia because the Veteran denied such symptoms during military service and private and VA treatment records dated from December 2002 to December 2010 contain no subjective complaints of such symptoms or diagnosis of a current anxiety disorder or current insomnia.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, to the extent that the Veteran contends that service connection for his claimed insomnia is warranted as secondary to his allergies, as the Board herein denies service connection for allergies, there is no legal basis for granting service connection for insomnia as secondary to allergies.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, the matter of service connection for insomnia as secondary to an allergy disability is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus; to this extent only, the appeal is allowed.

Entitlement to service connection for tinnitus is denied

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for allergies/sinus problem is denied.

Entitlement to service connection for insomnia is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


